Citation Nr: 1456778	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for retinitis pigmentosa (claimed as vision problems), insomnia, and depression were previously on appeal.  However, in a March 2012 rating decision, the RO recharacterized the claims for insomnia and depression as a claim for PTSD and granted service connection.  In a September 2013 rating decision, the RO granted service connection for retinitis pigmentosa, claimed as vision problems.  Accordingly, the issues in controversy have been resolved and are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

In correspondence received by the RO on April 25, 2014, prior to the promulgation of an appellate decision on the Veteran's claim for service connection for lumbar strain, he requested to withdraw his appeal as to that issue. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through a statement received by the RO on April 25, 2014, withdrew the appeal of the issue of entitlement to service connection for lumbar strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for lumbar strain is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


